Citation Nr: 0824076	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary service connection.

2.  Entitlement to service connection for a heart disorder, 
to include secondary service connection.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a postoperative left patellar ligament rupture.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	R. M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that, in pertinent part, continued a 10 
percent rating for a left knee disability, denied service 
connection for hypertension and disorders of the heart, and 
denied entitlement to a TDIU.  

In May 2005, the Board issued a decision that denied a claim 
of clear and unmistakable error (CUE) in an October 1990 RO 
rating decision, denied service connection for a heart 
condition, denied service connection for a left hip disorder, 
denied a rating in excess of 10 percent for the left knee, 
and denied TDIU.  In the introduction portion of that 
decision, the Board noted that the issue of service 
connection for hypertension was not perfected and could not 
be addressed. 

In an order issued September 25, 2007, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
issue of service connection for hypertension had indeed been 
perfected and remanded that issue and certain other portions 
of the May 2005 Board decision for readjudication.  The Court 
did not disturb the Board's May 2005 disposition of the claim 
of CUE or the claim for service connection for the left hip.  
The Board's May 2005 disposition of these issues therefore 
remains effective.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Hypertension

The veteran's service treatment records (STRs) reflect 
hypertensive readings.  For instance, in February 1980, a 
blood pressure reading of 140/90 was recorded.  In April 
1980, his blood pressure reading was 130/90.  In November 
1980, it was 142/92 after a motor vehicle accident.  In 
December 1986, his blood pressure reading was 144/90.  

In July 2002, the veteran was hospitalized for chest pain.  
In September 2002, he claimed that his service-connected left 
knee disability might have caused or affected his 
hypertension.  In October 2002, L. Faulkner, M.D., reported 
that the veteran's diagnosis was atypical chest pain and 
hypertensive cardiovascular disease.

An April 2004 VA hypertension compensation examination report 
reflects that the physician considered whether hypertension 
might be secondary to non-steroidal anti-inflammatory drugs 
(NSAIDS), but found the connection difficult to make in the 
absence of renal insufficiency.  The physician did note, 
however, a family history of hypertension.  The physician did 
not further address the etiology of the veteran's 
hypertension.

Because high blood pressure readings were recorded during 
active service and a diagnosis of hypertension was given 
post-service, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion.  See 
38 U.S.C.A. § 5103 (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Therefore, a medical opinion should 
be obtained prior to adjudication of this claim.





Heart Disorder

If service connection for hypertension is granted, then 
service connection for cardiovascular-renal disease may be 
presumed under 38 C.F.R. § 3.309 (a).  However, if, and only 
if, service connection for hypertension remains denied, then 
additional development for service connection for 
cardiovascular disease must occur.  This development includes 
returning the April 2004 VA hypertension examination report 
to the examiner for a medical opinion.  

The April 2004 VA hypertension examination report mentions 
tricuspid and mitral valve regurgitation and mild pulmonic 
insufficiency.  The ejection fraction was 65 percent.  No 
opinion was offered with respect to service connection for 
this disorder.  Thus, the examination report must be returned 
to the examiner as insufficient for rating purposes.  
38 C.F.R. § 4.2; McClendon, supra.  The examiner is asked to 
review the medical history and then address whether it is at 
least as likely as not (50 percent or greater probability) 
that active service or use of NSAIDs for the service-
connected left knee has caused or increased any heart 
disorder.  

Rating for Residuals of a Postoperative Left Patellar 
Ligament Rupture

An April 2004 VA orthopedic compensation examination report 
reflects left knee range of motion of 5 to 125 degrees.  X-
rays showed osteophyte formation at the knee joint.  Where a 
veteran has both a limitation of flexion and a limitation of 
extension of the knee joint, these are rated separately.  
VA's General Counsel held that these separate ratings should 
each take into consideration any additional functional loss 
due to pain under 38 C.F.R. § 4.40 and DeLuca.  VAOPGCPREC 9-
2004. 

In its September 2007 order, the Court notes that VA has 
conceded that a new medical evaluation is necessary to take 
into account pain on motion.  The veteran's left knee must 
therefore be re-examined to determine the severity of each 
service-connected left knee disorder. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

TDIU

In its September 2007 order, the Court notes that VA has 
conceded that TDIU is related to the increased rating claim 
discussed above.  After any pending service connection and/or 
increase rating claim is adjudicated, the AOJ must again 
consider the TDIU claim.  Moreover, the Board may not reject 
the TDIU claim without producing evidence, as distinguished 
from mere conjecture, that the veteran can perform work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send a notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

For an increased-compensation claim, § 
5103(a) requires, at a minimum, that VA 
notify the claimant that the claimant 
must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  If the diagnostic code under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by simply demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), VA 
must provide general notice of that 
requirement to the claimant.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should arrange for the claims 
file to be returned to the physician who 
performed the April 2004 hypertension 
compensation examination.  The physician 
is asked to review the pertinent evidence 
in the claims file.  Attention is 
directed to several hypertensive blood 
pressure readings taken during active 
service.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
hypertension began during, or is 
otherwise attributable to, active 
service.  If hypertension is not 
attributable to active service, the 
physician should offer an opinion 
addressing whether it is at least as 
likely as not (50 percent or greater 
probability) that service-connected left 
knee pain and/or NSAIDS taken for left 
knee pain has caused or aggravated 
hypertension.  The physician should offer 
a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  The veteran may be 
reexamined, if necessary. 

3.  Following completion of the above 
development, the veteran's claims folder 
should be forwarded to a physician to 
address the etiology of the veteran's 
cardiovascular disease.  The physician 
should address whether it is at least as 
likely as not (50 percent or greater 
probability) that tricuspid and or mitral 
valve regurgitation and pulmonic 
insufficiency were caused by active 
service.  If not attributable to active 
service, the physician should offer an 
opinion addressing whether it is at least 
as likely as not (50 percent or greater 
probability) that service-connected left 
knee pain and/or NSAIDS taken for left 
knee pain has caused or aggravated any 
valvular heart disease.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined, if necessary. 

4.  The veteran should also be scheduled 
for an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and severity of the veteran's 
service-connected left knee disability.  
All indicated tests and studies should be 
undertaken.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit current knee 
symptoms from the veteran, examine the 
left knee, and offer a current diagnosis 
or diagnoses related to residuals of a 
left patellar ligament rupture.  The 
examiner must report whether there is 
pain on motion of the left knee joint, 
both in flexion and in extension.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  Following that development, the 
AOJ should arrange for a physician to 
offer a medical opinion addressing the 
TDIU claim.  The physician is asked to do 
the following:

I.  Note a review of the claims 
file.  As of this writing, service 
connection is in effect for a left 
knee disability, rated as 20 percent 
disabling.   

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

6.  Following the completion of above 
development, the AOJ should review all 
relevant evidence and readjudicate the 
TDIU claim.  If the percentage standards 
for TDIU set forth at 38 C.F.R. § 4.16(a) 
are not met, but the medical opinion 
obtained above nevertheless indicates 
that the veteran is unemployable by 
reason of service-connected disabilities, 
the rating board should submit the claim 
to the Director, Compensation and Pension 
service, for extraschedular 
consideration, in accordance with 
38 C.F.R. § 4.16(b).  Following that 
action, if all desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond 
before the claims folder is returned to 
the Board.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to report for 
examination without good cause may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


